DETAILED ACTION
The instant application having Application No. 16/544604 filed on 08/19/2020 is presented for examination by the examiner.

Claims 2-53 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
On Applicant’s remark, Applicant’s argues that CAI dose not disclose “transmitting…..receiving … transmitting … and receiving in the [same] slot” of claim 2. In response, Examiner respectfully disagrees since the scope of the limitation at issue fails to clearly define (1) the structure of the “slot” and (2) how each portion of the first portion, second portion, third portion and fourth portion are arranged within the slot. (i.e. Are the first, second, third and fourth portions arranged adjacent to each other?) As such, without clearly defining the term “slot” in the claim, the term “slot” can be broadly interpreted as just a “duration” of time or 

As stated in CAI et al. (US 2014/0169238 A1), CAI discloses “A method of wireless communication in a synchronous network for a scheduling entity to communicate with a subordinate entity utilizing a plurality of slots on a time division duplex (TDD) carrier, the method comprising: transmitting to the subordinate entity, in a first portion of a slot, first control information;” [(par. 0256), Note in TDD mode, the offset should be K and K may dynamically change according to different TDD configurations. (par. 0256), the macro cell transmits the UL grant in the PDCCH region of subframe n.] “receiving from the subordinate entity, in a second portion of the slot, first data information corresponding to the first control information;” [(par. 0256), The UE then transmits its data in the uplink subframe n+4.] “transmitting to the subordinate entity, in a third portion of the slot, at least one of second data information or second control information, based on at least one of the first control information or the first data information;” [(par. 0256), the UE will wake up to receive the ACK /NACK from the macro cell to determine whether the data is received or not.] “and receiving from the subordinate entity, in a fourth portion of the slot, third data information based on at least one of the second control information or the second data information” [(par. 0256), the UE will wake up to receive the ACK /NACK from the macro cell to determine whether the data is received or not and perform the corresponding non-adaptive retransmissions on the uplink subframe n+12.] As such, CAI clearly discloses, in view of the scope of the claim, “transmitting…..receiving … transmitting … and receiving in the [same] slot” of claim 2.

Applicant further argues that CAI does not disclose “receiving …. third control information based on the second data information” in claim 7. In response, Examiner respectfully disagrees. The limitation in claim 7 is triggered by one the optional limitations “the second data information” in claim 1, and the limitation “the second data information” was not considered by Examiner in forming the previous rejection. (See the underling part of the limitations in claim 1.) As such, the limitation in claim 7 has not been given any patentable weight and considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,390,361 B2 (US Patent Application No. 15821391). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement the teaching of the current pending application into the above U.S. patent or U.S. patent applications in order to achieve the same end result of distributing channel signals to plurality of devices in a TDD system.

Instant Application
US Patent 10,390,361 B2
Claim 2:

A method of wireless communication in a synchronous network for a scheduling entity to communicate with a subordinate entity utilizing a plurality of slots on a time division duplex (TDD) carrier, the method comprising: 




transmitting to the subordinate entity, in a first portion of a slot, first control information;” 




receiving from the subordinate entity, in a second portion of the slot, first data information corresponding to the first control information;” 

 transmitting to the subordinate entity, in a third portion of the slot, at least one of second data information or second control information, based on at least one of the first control information or the first data information; and

receiving from the subordinate entity, in a fourth portion of the slot, third data information based on at least one of the second control information or the second data information.

Claim 1:

A method of wireless communications in a synchronous network for a subordinate entity to communicate with a scheduling entity utilizing a plurality of subframes on a time division duplex (TDD) carrier, wherein each of the plurality of subframes comprises a header, a data portion, and an acknowledgement portion, the method comprising: 

communicating bi-directional data in the header of a subframe of the plurality of subframes;  (claim 5: wherein the bi-directional data in the header corresponds to one or more channel parameters.)

receiving scheduling information in the header of the subframe;


 transmitting or receiving data information corresponding to the scheduling information in the data portion of the subframe, wherein the data information is associated with the scheduling entity and includes all data packets scheduled in the header; and 

transmitting or receiving acknowledgement information corresponding to the data information in the acknowledgement portion of the subframe, wherein all of the data packets in the data portion are acknowledged in the acknowledgement portion.

Claims 15, 28, 41
Claims 13, 14, 15, 27, 28



Claims 2-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,440,726 B2 (U.S. Patent Application No. 15784036). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement the teaching of the current pending application into the above U.S. patent or U.S. patent applications in order to achieve the same end result of distributing channel signals to plurality of devices in a TDD system.

Instant Application
US Patent 10,440,726 B2
Claim 2:

A method of wireless communication in a synchronous network for a scheduling entity to communicate with a subordinate entity utilizing a plurality of slots on a time division duplex (TDD) carrier, the method comprising: 


transmitting to the subordinate entity, in a first portion of a slot, first control information;” 



receiving from the subordinate entity, in a second portion of the slot, first data information corresponding to the first control information;” 

 transmitting to the subordinate entity, in a third portion of the slot, at least one of second data information or second control information, based on at least one of the first control information or the first data information; and

receiving from the subordinate entity, in a fourth portion of the slot, third data 



A method of wireless communication operable at a subordinate entity for communicating with a scheduling entity over a carrier comprising a plurality of subframes, the method comprising: 



receiving control information in a control portion of a subframe, the control information corresponding to data information within the subframe; 

receiving the data information in a data portion of the subframe; 



transmitting a pilot signal in a pilot portion of the subframe; and 





determining an acknowledged (ACK)/not acknowledged (NACK) information based on 


the ACK portion being subsequent to the pilot portion of the subframe, wherein the control portion, the data portion, the pilot portion, and the ACK portion are contained in the same subframe. 


Claims 6, 11, 16, 20, 26


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-8, 13, 15-21, 26, 28-34, 39, 41-47, 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAI et al. (US 2014/0169238 A1).

As per claim 2, CAI discloses “A method of wireless communication in a synchronous network for a scheduling entity to communicate with a subordinate entity utilizing a plurality of slots on a time division duplex (TDD) carrier, the method comprising: transmitting to the subordinate entity, in a first portion of a slot, first control information;” [(par. 0256), Note in TDD mode, the offset should be K and K may dynamically change according to different TDD configurations. (par. 0256), the macro cell transmits the UL grant in the PDCCH region of subframe n.] “receiving from the subordinate entity, in a second portion of the slot, first data information corresponding to the first control information;” transmitting to the subordinate entity, in a third portion of the slot, at least one of second data information or second control information, based on at least one of the first control information or the first data information;” [(par. 0256), the UE will wake up to receive the ACK /NACK from the macro cell to determine whether the data is received or not.] “and receiving from the subordinate entity, in a fourth portion of the slot, third data information based on at least one of the second control information or the second data information” [(par. 0256), the UE will wake up to receive the ACK /NACK from the macro cell to determine whether the data is received or not and perform the corresponding non-adaptive retransmissions on the uplink subframe n+12.]

As per claim 3, CAI disclose “The method of claim 2,” as [see rejection of claim 2.] “further comprising transmitting to the subordinate entity, downlink user data in the first portion based on the first control information” [(par. 0256), Note in TDD mode, the offset should be K and K may dynamically change according to different TDD configurations. (par. 0256), the macro cell transmits the UL grant in the PDCCH region of subframe n.]

As per claim 4, CAI disclose “The method of claim 2,” as [see rejection of claim 2.] “wherein: the first control information comprises a downlink grant;” [(par. 0175), On the downlink of the assisted serving cell, the UE may monitor the PDCCH of the assisted serving cell for downlink or uplink grants and other control information.] “and the second data information comprises downlink user data based on the downlink grant” [see rejection of claim 2.]

As per claim 5, CAI disclose “The method of claim 4,” as [see rejection of claim 4.] “wherein: the second control information comprises an uplink grant; and the third data information comprises at least one of uplink user data based on the uplink grant” [(par. 0175), On the downlink of the assisted serving cell, the UE may monitor the PDCCH of the assisted serving cell for downlink or uplink grants and other control information.]

As per claim 6, CAI disclose “The method of claim 4,” as [see rejection of claim 4.] “wherein the third data information comprises feedback information corresponding to the downlink user data” [see rejection of claim 2.]

As per claim 7, CAI disclose “The method of claim 2,” as [see rejection of claim 2.] “further comprising receiving from the subordinate entity, third control information based on the second data information” [see rejection of claim 2.]

As per claim 8, CAI disclose “The method of claim 2,” as [see rejection of claim 2.] “wherein the first control information comprises one or more channel parameters including at least one of a time-frequency assignment, a channel state, a channel quality, or an interference level” [(par. 0256), Note in TDD mode, the offset should be K and K may dynamically change according to different TDD configurations. (par. 0256), the macro cell transmits the UL grant in the PDCCH region of subframe n.  (par. 0256), The UE then transmits its data in the uplink subframe n+4.]

claim 13, CAI discloses “The method of claim 2,” as [see rejection of claim 2.] “wherein the first control information comprises at least one of a scheduling grant, synchronization information, or frequency information” [(par. 0256), Note in TDD mode, the offset should be K and K may dynamically change according to different TDD configurations. (par. 0256), the macro cell transmits the UL grant in the PDCCH region of subframe n.]

As per claims 15-21 and 26, as [see rejections of claims 2-8 and 13 respectively.]
As per claims 28-34 and 39, as [see rejections of claims 2-8 and 13 respectively.]
As per claims 41-47 and 52, as [see rejections of claims 2-8 and 13 respectively.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 27, 40, 53 are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (US 2014/0169238 A1) in view of Li (US 2011/0274063 A1).

As per claim 14, CAI discloses “The method of claim 2,” as [see rejection of claim 2.]
CAI does not explicitly disclose “further comprising receiving a sounding reference signal (SRS) in the fourth portion”.

further comprising receiving a sounding reference signal (SRS) in the fourth portion” as [(par. 0049), for activation in an UL grant the SRS could be time division multiplexed with PUSCH. On the other hand activation in a PDCCH conveying a DL assignment in subframe n would require SRS transmission in subframe n+k (k.gtoreq.4), similarly to A/N transmission in response to a PDSCH reception or a PDCCH signifying SPS release.]

CAI et al. (US 2014/0169238 A1) and Li (US 2011/0274063 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching into CAI’s teaching. The motivation for making the above modification would be to guarantee the triggered dynamic aperiodic SRS transmission. (Li, par. 0004)

As per claims 27, 40 and 53, as [see rejections of claim 14.]

Claims 9-12, 22-25, 35-38, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (US 2014/0169238 A1) in view of Kim et al. (US 2012/0147773 A1).

As per claim 9, CAI discloses “The method of claim 2,” as [see rejection of claim 2.]
CAI does not explicitly disclose “wherein the first control information comprises a channel-state information-reference signal (CSI-RS)”.

wherein the first control information comprises a channel-state information-reference signal (CSI-RS)” as [(par. 0120), The base station transmits the CSI-RS to the user equipment within the cell (S1210). The user equipment which has received the CSI-RS feeds channel information determined for CQI and PMI per subband back to the base station (S1220).]

CAI et al. (US 2014/0169238 A1) and Kim et al. (US 2012/0147773 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into CAI’s teaching. The motivation for making the above modification would be to reduce an overhead on transmitting a reference signal. (Kim, par. 0008)

As per claim 10, CAI in view of Kim discloses “The method of claim 9,” as [see rejection of claim 9.]
Kim discloses “wherein the first data information comprises at least one of a channel quality indicator (CQI) based on the CSI-RS” as [(par. 0120), The base station transmits the CSI-RS to the user equipment within the cell (S1210). The user equipment which has received the CSI-RS feeds channel information determined for CQI and PMI per subband back to the base station (S1220).]

CAI et al. (US 2014/0169238 A1) and Kim et al. (US 2012/0147773 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As per claim 11, CAI discloses “The method of claim 2,” as [see rejection of claim 2.]
CAI does not explicitly disclose “wherein the first control information comprises a polling signal configured to determine a communication capability of the subordinate entity”.

However, Kim discloses “wherein the first control information comprises a polling signal configured to determine a communication capability of the subordinate entity” as [(par. 0120), The base station transmits the CSI-RS to the user equipment within the cell (S1210). The user equipment which has received the CSI-RS feeds channel information determined for CQI and PMI per subband back to the base station (S1220).]

CAI et al. (US 2014/0169238 A1) and Kim et al. (US 2012/0147773 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into CAI’s teaching. The motivation for making the above modification would be to reduce an overhead on transmitting a reference signal. (Kim, par. 0008)

As per claim 12, CAI in view of Kim discloses “The method of claim 11,” as [see rejection of claim 11.]
Kim discloses “wherein the first data information comprises communications capability of the subordinate entity, the communication capability comprising at least one of a channel quality, bandwidth, bands, or carriers” as [(par. 0120), The base station transmits the CSI-RS to the user equipment within the cell (S1210). The user equipment which has received the CSI-RS feeds channel information determined for CQI and PMI per subband back to the base station (S1220).]

CAI et al. (US 2014/0169238 A1) and Kim et al. (US 2012/0147773 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching into CAI’s teaching. The motivation for making the above modification would be to reduce an overhead on transmitting a reference signal. (Kim, par. 0008)

As per claims 22-25, as [see rejections of claims 9-12 respectively.]
As per claims 35-38, as [see rejections of claims 9-12 respectively.]
As per claims 35-38, as [see rejections of claims 9-12 respectively.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463